DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending, of which claims 1 and 7 are independent. Claim 8 is new.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered, the examiner’s reply is the following:
The previous claim objections (claims 1 and 7) are withdrawn in view of applicant’s amendments and arguments.
As to the rejection of claims 1-7 under 35 USC 101, the applicant’s amendments and arguments are not persuasive. Applicant argues that the inventive approach set forth in the claims and described in the specification is more precise and faster. Response at 6. In the instant application the claims are directed to an improved mathematical concept. It may be more precise and faster than the previous equations, but an improved mathematical concept and equation is still an abstract idea. Applicant also argues that even if the claim was directed to a judicial exception, that “claim 1 now recites that "performing, by the processor, simulation of the gas diffusion of the first gas particles by using the gas diffusion equation." Id. at 7. The examiner respectfully disagrees, and notes that this limitation explicitly states that the simulation is solving “the gas diffusion equation.” See the rejection below.
Applicant's argument with respect to Claims rejection on under 35 U.S.C 103 has been considered and but not persuasive. Applicant argues that Becker does not teach the limitation “obtaining, by the processor, a gas diffusion equation of the first gas particles represented by the as a sum of the Knudsen diffusion term and the interdiffusion term”. Applicant argues that Becker’s equation 1.2 is a sum of the inverse of each term and therefore does not teach the claimed sum. Response at 8. The examiner respectfully disagrees. The terms as identified in the rejection below found in Becker’s equation 1.2 
    PNG
    media_image1.png
    99
    860
    media_image1.png
    Greyscale
are indeed a sum of the Knudsen diffusion term (DKn)and the interdiffusion term (Dbulk). Under the broadest reasonable interpretation, the terms are added and being reciprocals does not change that the terms are summed. The rejection is maintained for claims 1-7. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claims 1 and 7, applying step 1, the preamble of independent
claims 1 and 6, claims a method and an apparatus, as such these claims fall within the
statutory categories of a process and machine respectively.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. A gas diffusion simulation method for simulating diffusion of a gas in a porous material having many pores, the method being performed by a gas diffusion simulation apparatus comprising a memory and a processor, the method comprising: calculating, by the processor, in the pores, a Knudsen diffusion coefficient based on the mean square displacement of first gas particles in spaces surrounded by wall surfaces (mathematical concepts – calculation of coefficient and mean square displacement – MPEP 2106.04(a)(2)(1)(A)(iii).) and a Knudsen diffusion term using the Knudsen diffusion coefficient (mathematical concepts – calculation of term – MPEP 2106.04(a)(2)(1)(A)(iii).); 
calculating, by the processor, an interdiffusion term using an interdiffusion coefficient between the first gas particles and second gas particles different therefrom (mathematical concepts – calculation of term – MPEP 2106.04(a)(2)(1)(A)(iii).); 
obtaining, by the processor, a gas diffusion equation of the first gas particles as a sum of the Knudsen diffusion term and the interdiffusion term (mathematical concepts – calculation of term by adding and using an equation – MPEP 2106.04(a)(2)(1)(A)(iii).); and 
performing, by the processor, simulation of the gas diffusion of the first gas particles by using the gas diffusion equation.
The "calculating," "a gas diffusion equation", and “performing…using the gas diffusion equation”, steps recite limitations that fall within the Mathematical Concepts enumerated category of abstract ideas. Given the broadest reasonable interpretation, the application of particle spacing, using equations, calculating coefficients and terms as recited is prose for the application of equations (i.e., generically recited model(s) is/are calculations)) to the data collected. The Mathematical Concepts from these limitations are steps performed to permit an estimation of gas diffusion. Accordingly, at step 2A, prong one, the claims are found to recite a judicial exception and are drawn to an abstract idea.
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: “A gas diffusion simulation method for simulating diffusion of a gas in a porous material having many pores, the method being performed by a gas diffusion simulation apparatus comprising a memory and a processor, the method comprising:” (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)).
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to gas diffusion with analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the gas diffusion in a fuel cell or other system. The memory and processor elements amounts to merely applying the mathematical concept using a computer, which are not enough to qualify as significantly more under the MPEP, "Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))". Thus, aside from generic computer elements, the claims when considered as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). There are no additional limitations or elements that amount to significantly more than the underlying abstract idea. As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Independent claim 7 is directed to substantially the same subject matter as independent claim 1 and is rejected under similar rationale and further failure to add significantly more.
The same conclusion is reached for the dependent claims of claims 1, see below for detail.
Claim 2. The gas diffusion simulation method according to Claim 1, wherein in the pores, the spaces surrounded by the wall surfaces are defined by positional information of the wall surfaces of the pores (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)). To perform the calculations and solve the equations, it is necessary to have the necessary data regarding spaces in the porous surface.
Claim 3. The gas diffusion simulation method according to Claim 1, wherein the wall surfaces of the pores are formed at least from surfaces of wall portions of the porous material surrounding peripheries of the pores. This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h).
Claim 4. The gas diffusion simulation method according to Claim 3, wherein the positional information of the wall surfaces of the pores is identified by shape information of the wall portions of the porous material surrounding the peripheries of the pores. This is a further recitation describing the type of data that links the data to a field of use. See MPEP 2106.05(h).
Claim 5. The gas diffusion simulation method according to Claim 1, wherein the wall surfaces of the pores are formed at least from surfaces of liquid water in the pores. This is merely describing the type of data that links the data to a field of use as being saturated pores. See MPEP 2106.05(h).
Claim 6. The gas diffusion simulation method according to Claim 5, wherein the positional information of the wall surfaces of the pores is identified by the shape information of the wall portions of the porous material surrounding the peripheries of the pores and a saturation degree of the liquid water occupied in the pores. This is merely describing the type of data that links the data to a field of use as being saturated pores. See MPEP 2106.05(h).
Claim 8 recites additional mathematical equations. These are further recitations of an abstract idea in the mathematical concepts category.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgen Becker, et al., “A multi-scale approach to material modeling of fuel cell diffusion media,” International Journal of Heat and Mass Transfer 54, pp. 1360–1368 (2011) in view of Frerich Keil, “Complexities in modeling of heterogeneous catalytic reactions,” Computers and Mathematics with Applications 65, pp. 1674--1697 (2013) (submitted in IDS dated 6/11/2021) and further in view of Greathouse et al., US Patent Application Publication No. 2016/0169854.
Claim 1. Becker discloses A gas diffusion simulation method for simulating diffusion of a gas in a porous material having many pores, the method comprising (Becker, Abstract describing modeling and simulation of gas diffusion): 
calculating, in the pores, a Knudsen diffusion coefficient and a Knudsen diffusion term using the Knudsen diffusion coefficient (Becker, p. 1365 column 1 paragraph 5 “For large Knudsen numbers pore sizes of the medium are much smaller than the mean free path of the gas. Thus, particle–particle collisions happen only rarely and the diffusion is driven mainly by collisions between the gas molecules and the pore walls. This type of diffusion is called Knudsen diffusion and has to be modeled mathematically by random walk methods.”), 
calculating an interdiffusion term using an interdiffusion coefficient between the first gas particles and second gas particles different therefrom (Becker, p. 1365 column 1 paragraph 4 “For small Knudsen numbers Kn the pore sizes of the medium are much larger than the mean free path of the gas, and diffusion is driven by collisions of gas molecules with each other. This type of diffusion is called bulk diffusion and it can be modeled mathematically by the classical continuum mechanics approach.” Examiner’s Note (EN): The bulk diffusion is construed as the interdiffusion term representing collisions among gas particles.), and 
obtaining a gas diffusion equation of the first gas particles as a sum of the Knudsen diffusion term and the interdiffusion term (Becker, p. 1365 column 1 paragraph 4 “In case of intermediate Knudsen numbers both diffusion mechanisms contribute. Tomadakis and Sotirchos [17,18] proposed an algorithm to calculate the diffusivity matrix D directly by a random walk method.”; see for example, equation 1.2 adding the bulk and Knudsen diffusion terms to obtain the gas diffusion equation.).
Becker does not explicitly disclose that the Knudsen diffusion term is based on the mean square displacement of first gas particles in spaces surrounded by wall surfaces, nor that the method is performed on a memory and processor.
Keil teaches the Knudsen diffusion term is based on the mean square displacement of first gas particles in spaces surrounded by wall surfaces (Keil, p. 1678, paragraph 4 providing the equation to determine the random walk distance coverage by a mean square displacement.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Becker (directed to modeling gas diffusion in fuel cells) and Keil (directed to analyzing pore structures for the chemical industry) and arrived at the gas diffusion simulation as claimed using the teachings of Keil to provide the detail regarding the use of the random walk to determine the Knudsen diffusion term. One of ordinary skill in the art would have been motivated to make such a combination because Keil provided the equations for calculating the random walk distances that Becker was using but did not explicitly explain how.
Greathouse teaches the method being performed by a gas diffusion simulation apparatus comprising a memory and a processor (Greathouse, Fig. 1 memory 24, processor 25). Incorporating the rejection of claim 1, claim 1 contains limitations for a method which are similar to the limitations for the system described in claim 7, and claim 7 is rejected for the same reasons as detailed above.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Becker (directed to modeling gas diffusion in fuel cells) Keil (directed to analyzing pore structures for the chemical industry) and Greathouse (directed to computer modeling of materials) and arrived at the gas diffusion simulation as claimed using the teachings of Greathouse to teach that computer modeling in materials is useful. One of ordinary skill in the art would have been motivated to make such a combination because Becker, while implicitly computer based, did not explicitly disclose the memory and processor, and the implicit general teachings are provided by Greathouse to more efficiently calculate and model complex problems.

Claim 2. Modified Becker teaches the gas diffusion simulation method according to Claim 1, wherein in the pores, the spaces surrounded by the wall surfaces are defined by positional information of the wall surfaces of the pores (Becker, p.1363 column 1 paragraph 3 “To construct good models of the pore and material structure of either the GDL or the MPL or the assembly, detailed information on the structure of the porous medium is required.” See section 2 Structure Characterization and model generation descriptions of the model’s structure that are positional information of the pores).

Claim 3. Modified Becker teaches the gas diffusion simulation method according to Claim 1, wherein the wall surfaces of the pores are formed at least from surfaces of wall portions of the porous material surrounding peripheries of the pores (Becker, p.1363 column 1 paragraph 3 “To construct good models of the pore and material structure of either the GDL or the MPL or the assembly, detailed information on the structure of the porous medium is required.” See section 2 Structure Characterization and model generation descriptions of the model’s structure that are positional information of the pores; p. 1364 column 1 paragraph 2 “The consistency of the virtual model and the real media was checked in two ways: first, the pore size distribution of the virtual model was determined numerically and the resulting curve was compared with the experimental findings. Fig. 7 shows a good agreement between experimental and numerical results. Second, as a qualitative cross-check, model images were compared to SEM images of the MPL surface and freeze-fractured cross-sections of the MPL/GDL assembly. Fig. 8 shows the virtually generated MPL with a representative SEM image of the used MPL material.” See for example fig. 8 showing the modeled pore surfaces.).

Claim 4. Modified Becker teaches the gas diffusion simulation method according to Claim 3, wherein the positional information of the wall surfaces of the pores is identified by shape information of the wall portions of the porous material surrounding the peripheries of the pores (Becker, p. 1364 column 1 paragraph 2 “The consistency of the virtual model and the real media was checked in two ways: first, the pore size distribution of the virtual model was determined numerically and the resulting curve was compared with the experimental findings. Fig. 7 shows a good agreement between experimental and numerical results. Second, as a qualitative cross-check, model images were compared to SEM images of the MPL surface and freeze-fractured cross-sections of the MPL/GDL assembly. Fig. 8 shows the virtually generated MPL with a representative SEM image of the used MPL material.” See for example fig. 8 showing the modeled pore surfaces.; see p. 1364 section 2.2 GDL model describing shape information and Fig. 9 illustrating various shape constructions.).

Claim 7. Incorporating the rejection of claim 1, claim 1 contains limitations for a method which are similar to the limitations for the system described in claim 7, and claim 7 is rejected for the same reasons as detailed above.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgen Becker, et al., “A multi-scale approach to material modeling of fuel cell diffusion media,” International Journal of Heat and Mass Transfer 54, pp. 1360–1368 (2011) in view of Frerich Keil, “Complexities in modeling of heterogeneous catalytic reactions,” Computers and Mathematics with Applications 65, pp. 1674--1697 (2013) (submitted in IDS dated 6/11/2021) in view of Greathouse et al., US Patent Application Publication No. 2016/016985 and further in view of Stefan A. Reinecke, et al., “Knudsen diffusion, gas permeability, and water content in an unconsolidated porous medium,” WATER RESOURCES RESEARCH, VOL 38. NO. 12 (2002) (submitted in IDS dated 6/11/2021).
Claim 5. Modified Becker teaches the gas diffusion simulation method according to Claim 1. Becker does not explicitly disclose, wherein the wall surfaces of the pores are formed at least from surfaces of liquid water in the pores.
Reinecke teaches wherein the wall surfaces of the pores are formed at least from surfaces of liquid water in the pores (Reinecke, Abstract “The Knudsen diffusion coefficient was measured at different levels of water saturation for an unconsolidated porous medium consisting of silt-sized particles.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Becker (directed to modeling gas diffusion in fuel cells) Keil (directed to analyzing pore structures for the chemical industry) and Reinecke (directed to providing correlation between gas and water saturation in the porous material) and arrived at the gas diffusion simulation as claimed and incorporating the variable water saturation levels. One of ordinary skill in the art would have been motivated to make such a combination because Reinecke suggests that water saturation levels can effect gas phase permeability.

Claim 6. Modified Becker teaches the gas diffusion simulation method according to Claim 5, wherein the positional information of the wall surfaces of the pores is identified by the shape information of the wall portions of the porous material surrounding the peripheries of the pores (Becker, p. 1364 column 1 paragraph 2 “The consistency of the virtual model and the real media was checked in two ways: first, the pore size distribution of the virtual model was determined numerically and the resulting curve was compared with the experimental findings. Fig. 7 shows a good agreement between experimental and numerical results. Second, as a qualitative cross-check, model images were compared to SEM images of the MPL surface and freeze-fractured cross-sections of the MPL/GDL assembly. Fig. 8 shows the virtually generated MPL with a representative SEM image of the used MPL material.” See for example fig. 8 showing the modeled pore surfaces.; see p. 1364 section 2.2 GDL model describing shape information and Fig. 9 illustrating various shape constructions.), but does not explicitly disclose a saturation degree of the liquid water occupied in the pores.
Reinecke teaches a saturation degree of the liquid water occupied in the pores (Reinecke, Abstract “An expression was developed for the influence of water saturation on Knudsen diffusion coefficients, using the Brooks--Corey capillary pressure sat11ration relationship. Data from previous studies were also combined with results from this study to develop a correlation between the gas phase permeability and the Knudsen diffusion coefficient for variably saturated porous media.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Becker (directed to modeling gas diffusion in fuel cells) Keil (directed to analyzing pore structures for the chemical industry) and Reinecke (directed to providing correlation between gas and water saturation in the porous material) and arrived at the gas diffusion simulation as claimed and incorporating the variable water saturation levels. One of ordinary skill in the art would have been motivated to make such a combination because Reinecke suggests that water saturation levels can affect gas phase permeability.





Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148